NOT PRECEDENTIAL


                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                 __________

                                 No. 12-3499
                                 __________

                           DEBORAH REARICK,
                                        Appellant
                                  v.

         GRAHAM SPANIER; SUSAN J. WIEDEMER; AL HORVATH;
        JOSEPH DONCSECZ; JAMES MATTERN; RICHARD KILLIAN;
         ROBERT MANEY; PENNSYLVANIA STATE UNIVERSITY;
                JON NURNBERG; WENDEL COURTNEY
                            __________

                On Appeal from the United States District Court
                    for the Middle District of Pennsylvania
                            (D.C. No. 4-11-cv-00624)
                 District Judge: Honorable A. Richard Caputo

                  Submitted Under Third Circuit LAR 34.1(a)
                               June 11, 2013

     BEFORE: McKEE, Chief Judge, AMBRO and NYGAARD, Circuit Judges


                             (Filed: July 1, 2013)

                                 __________

                          OPINION OF THE COURT
                                __________

NYGAARD, Circuit Judge.
       Deborah Rearick (“Rearick”) is a public employee for Penn State University (“the

University”). She appeals the District Court’s decision to dismiss her complaint against

the University. We will affirm.

                                               I.

       In 2008, Rearick sued the University, alleging that her failure to receive a job

position was in retaliation for her having made prior complaints about sexual harassment

by a supervisor. The District Court entered summary judgment in favor of the

University, and we affirmed. On April 4, 2011, Rearick filed the instant lawsuit. In her

first complaint, she alleged retaliation in violation of her rights under the First

Amendment Petition Clause, arguing that she was denied three job promotions and issued

a non-disciplinary letter because of her prior suit against the University. Rearick filed an

Amended Complaint and added a second count, which alleged a violation of her Second

Amendment rights. She argued that her supervisors had questioned her about her gun

permit, and this “intimidated” her into giving up the permit.

       In a Second Amended Complaint, Rearick added Title VII and PHRA claims,

despite the District Court granting her leave to amend her complaint solely as to her First

Amendment claim. The District Court dismissed her First Amendment claim because she

failed to demonstrate that her case involved public concerns, and dismissed the Title

VII/PHRA claims because she did not comply with federal and local rules of civil

procedure in amending her complaint. However, she was granted leave to amend her

Second Amendment claim only. After Rearick filed her Third Amended Complaint, the



                                               2
District Court dismissed the entire case because Rearick failed to show any cognizable

Second Amendment violation, retaliatory or otherwise.

                                             II.

       We exercise plenary review over a decision on a 12(b)(6) motion. Sands v.

McCormick, 502 F.3d 263, 267 (3d Cir. 2007). “[W]e accept all factual allegations as

true, construe the complaint in the light most favorable to the plaintiff, and determine

whether, under any reasonable reading of the complaint, the plaintiff may be entitled to

relief.” Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n. 7 (3d Cir. 2002). A

plaintiff’s bald assertions or legal conclusions will not suffice to survive a motion to

dismiss. Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997).

       A public employee may bring a retaliation claim pursuant to 42 U.S.C. § 1983 if

her public employer retaliated against her for exercising her constitutional rights.

Borough of Duryea v. Guarnieri, 131 S.Ct. 2488, 2494 (2011). An employee bringing a

retaliation claim is required to show that she petitioned on a matter of public concern. Id.

at 2493. Although Rearick argues that her First Amendment retaliation claim raises

public concerns, her claims consist merely of private, ordinary employment disputes

between her and her supervisors. Under the Guarnieri test, Rearick was not participating

as a member of the general public in the process of democracy through speech or petition.

Id. at 2500. Further, her attempts to bring in recent incidents at the University, including

the Jerry Sandusky issue, do not relate to her case in any way. Because Rearick has

failed to show that her case involves public concerns, the District Court’s decision to

dismiss her First Amendment claims will be affirmed.

                                              3
       To bring a Second Amendment claim, a plaintiff must show that her right to keep

and bear arms was infringed in some way. Rearick argues that she was denied her

Second Amendment rights because her supervisors intimidated her into surrendering her

gun permit. However, Rearick has waived this issue on appeal. Rule 28(a)(5) of the

Federal Rules of Appellate Procedure requires an appellant “to set forth the issues raised

on appeal and to present an argument in support of those issues in [her] opening brief.”

Ghana v. Holland, 226 F.3d 175, 180 (3d Cir. 2000). Although Rearick mentions her

Second Amendment claim on appeal, she neither makes any argument in her brief to

offer reasons why the District Court erred by dismissing this claim, nor points to any

authority supporting her allegations. Thus, Rearick’s Second Amendment claim has been

waived.

       Finally, Rearick argues on appeal that the District Court erred by not allowing her

to bring her Title VII/PHRA claims. However, the District Court did not preclude

Rearick from bringing these claims. Rather, the District Court simply required that

Rearick follow proper local and federal rules in amending her complaint. When Rearick

filed her original and First Amended Complaints, the E.E.O.C., and PHRC had not yet

granted her the right to sue. It was not enough that she mentioned these claims in earlier

complaints, in an attempt to put the University on notice of her claims. After being

granted the right to sue, she was required by local and federal rules to obtain the District

Court’s approval to amend her complaint. While the federal rules require that leave be

freely given to amend a complaint, this should not be construed as a way to evade proper

rules of civil procedure.

                                              4
                                           III.

      We agree with the District Court that Rearick failed to establish a claim under the

First Amendment, and failed to follow local and federal rules of civil procedure in

amending her complaint to add her Title VII/PHRA claims. Further, her Second

Amendment claim has been waived on appeal. For these reasons, the District Court’s

decision to dismiss Rearick’s complaint will be affirmed.




                                            5